                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA MORENO,                                    Case No.17-cv-02911-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO DEFENDANT TO
                                                 v.                                        PERSONALLY APPEAR AND SHOW
                                   9
                                                                                           CAUSE ON JANUARY 30, 2019
                                  10     SAN FRANCISCO BAY AREA RAPID
                                         TRANSIT DISTRICT,                                 RE: DKT. NO. 108
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On January 17, 2019, Defendant failed to appear at the scheduled hearing on Plaintiff’s

                                  14   motion for final approval of the parties’ class action settlement. That same day, the Court issued

                                  15   an Order to Show Cause as to whether Defendant had provided the notice of the settlement it had

                                  16   previously been ordered to provide of the settlement under 28 U.S.C. § 1715(b) and why it should

                                  17   not be ordered to pay Plaintiff’s costs for appearing at the hearing. (Dkt. No. 108.) Defendant

                                  18   was ordered to respond to the Court’s order in writing by January 23, 2019. Defendant failed to

                                  19   do so and has not otherwise communicated with the Court.

                                  20          Accordingly, Defendant’s counsel of record, Gordon Calhoun and Rene Gamboa, are

                                  21   ordered to appear in person with BART’s General Counsel on January 30, 2019 at 9:00 a.m.

                                  22   in Courtroom F, 450 Golden Gate Ave., San Francisco, California.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 24, 2019

                                  25
                                                                                                   JACQUELINE SCOTT CORLEY
                                  26                                                               United States Magistrate Judge
                                  27

                                  28
